Title: To Thomas Jefferson from Andrew Jackson, 18 August 1802
From: Jackson, Andrew
To: Jefferson, Thomas


          
            Sir
            Nashville August 18th. 1802
          
          A late attempt at a monopoly of Salt in this Western Country—occasions me to trouble you with this letter—To counteract the banefull effects of this monopoly a company has formed with a determination to lower the price of this necessary of life—This will be effected provided they can procure a lick either by purchase or on Lease, that will answer the purpose the company has in View—but it is to be lamented, that all the Valuable licks that have been discovered within our boundery, are either in the hands [of] the monopolisers or those that combind with them in raising the price of salt—one of immense worth, within the Indian boundery near to the wabash river, would answer the purpose provided a lease could be procured for it from the Indians—This lick, would aford abundant supply for all the western world on lower terms, perhaps than at any yet known off—and the rent would yield to the Indians an annual Supply of this necessary of life—and tend much to the benefit of the publick—I am not informed whether the Indian agent is possessed with powers to lease such property for the Indians—or whether the Executive is cloathed with such authority to cause it to be done (if the interest of the Indians require it) without Legislative sanction—If the President is invested with the power, and the thing tend both to the benefit of the indians and the western citizens—would the President at the Expense of the company appoint an agent, to procure a lease from the Indians, for and on behalf of the company—If a lease can be obtained, the company (who I represent) wishes it to include five thousand acres—for which they are willing to pay to the Indians anual rent in Salt, to give bond and Security not to Tresspass on the Indian boundery beyond those limits, and come under obligations not to sell to the citizens at a higher than a certain stipulated price, which shall be as low as it can be made for, to sink the expence in the profits—keeping in View the different places of delivery and deposit—the real object of the company, is to counteract the attempt not to monopolise this article—to benefit our country and not self agrandizement—Indian property has been leased by an agent under the direction of the Secretary at war—I will name one case—The Ferry at South west Point—which brings to the Indians a handsome anual stipend—The lick Spoke off, in its present situation is unproductive to the Indians, and will continue so to be, untill it is [placed in] a state of cultivation, when the anual profits [will give] them an anual supply of that necessary they so [much] stand in need off, and will benefit the whole western world—Its local situation not more than Eight miles from the ohio, still nearer to the wabash—will supply all the western world with half the expence in portage that it can be done from any lick I know of—
          Will you Sir when disengaged from objects of greater national concern, be good enough to answer this letter, and inform whether such power (to lease) is invested in the Executive, or the Indian agent—If the Executive, whether it is an object of such publick utility, as would induce you to exercise the power—If the President is not cloathed with the power, could the Legislative by law give the power of doing the thing, without the expence of a general treaty—
          Publick good being the only object the writer has in View, the president will excuse the freedom he has taken—with the highest sentiments of Esteem & respect, I am Sir
          yr mo, ob, Serv,
          
            Andrew Jackson
          
        